Case 4:20-cv-04069-BAB Document 19                        Filed 05/07/21 Page 1 of 5 PageID #: 1010



                               IN UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

VICTOR B. MATTHEWS                                                                                 PLAINTIFF

vs.                                        Civil No. 4:20-cv-04069

ANDREW SAUL,                                                                                    DEFENDANT
Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        Plaintiff, Victor B. Matthews, brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying his applications for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II

and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings.              ECF No. 4.       Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed an application for DIB and SSI.                   (Tr. 109-121) 1 .     In his

applications, Plaintiff alleged being disabled due to a back injury. (Tr. 162). Plaintiff alleged an

onset date of July 24, 2007. Id. Plaintiff’s applications were denied initially and again upon

reconsideration. (Tr. 64-65)




1 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 11, These references are
to the page number of the transcript itself not the ECF page number.
                                                         1
Case 4:20-cv-04069-BAB Document 19              Filed 05/07/21 Page 2 of 5 PageID #: 1011



       Following an administrative hearing, the ALJ issued an unfavorable decision on June 1,

2009. (Tr. 9-22). The Appeals Council denied Plaintiff’s review, and Plaintiff appealed. (Tr.

1-7, 396-398). On June 15, 2011, this Court remanded the case for further proceedings. (Tr.

383-391). Following a second hearing, an ALJ issued an unfavorable decision on March 13,

2013. (Tr. 325-364). Plaintiff appealed, and on May 27, 2014, this Court remanded the case for

further proceedings.   (Tr. 542-550).   After a third hearing, the ALJ issued an unfavorable

decision on October 20, 2015. (Tr. 482-522). Plaintiff appealed, and on January 30, 2017, this

Court remanded the case for further proceedings following Defendant’s Unopposed Motion to

Remand. (Tr. 780-781).

       Following this, Plaintiff had a fourth administrative hearing on May 20, 2019. (Tr. 733-

756). At this hearing, Plaintiff was present, and represented by counsel Jim Wyly. Id. Plaintiff

and Vocational Expert (“VE”), Phunda Yarbrough testified at the hearing. Id.

       Following the administrative hearing, on July 3, 2019, the ALJ entered an unfavorable

decision. (Tr. 715-725). In this decision, the ALJ found Plaintiff met the insured status of the

Act through December 31, 2012. (Tr. 717, Finding 1). The ALJ also found Plaintiff had not

engaged in substantial gainful activity (“SGA”) since July 24, 2007. (Tr. 717, Finding 2).

       The ALJ then determined Plaintiff had the severe impairments of right hip arthritis, mild

emphysema, degenerative disc disease of the lumbar and cervical spine, and residuals of the right

upper extremity related to Buerger’s disease. (Tr. 717, Finding 3). Despite being severe, the

ALJ determined those impairments did not meet or medically equal the requirements of any of the

Listings of Impairments in 20 CFR Part 404, Subpart P, Appendix 1 (“Listings”). (Tr. 718,

Finding 4).



                                               2
Case 4:20-cv-04069-BAB Document 19                Filed 05/07/21 Page 3 of 5 PageID #: 1012



       The ALJ considered Plaintiff’s subjective complaints and determined his RFC. (Tr. 719-

724). The ALJ evaluated Plaintiff’s subjective complaints and found his claimed limitations were

not entirely consistent with the medical evidence and other evidence in the record. Id. The ALJ

also determined Plaintiff retained the RFC to perform a reduced range of light work. Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”) and determined Plaintiff

was not capable of performing his PRW. (Tr. 724, Finding 6). However, the ALJ found there

were jobs in the significant numbers in the national economy that Plaintiff could perform. (Tr.

724, Finding 10).     With the help of the VE, the ALJ found Plaintiff could perform the

representative occupations of (1) merchandise marker with approximately 463,578 jobs in the

nation, (2) furniture rental clerk with approximately 95,773 jobs in the nation, and (3) cashier II

with approximately 1,717,364 jobs in the nation.         Id.   Based upon this finding, the ALJ

determined Plaintiff had not been disabled from July 24, 2007 through December 31, 2012. (Tr.

725, Finding 11).

       On August 24, 2020, Plaintiff filed the present appeal. ECF No. 1. Both Parties have

filed appeal briefs. ECF Nos. 15, 18. This case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

                                                 3
Case 4:20-cv-04069-BAB Document 19                Filed 05/07/21 Page 4 of 5 PageID #: 1013



must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       Plaintiff brings the present appeal claiming the ALJ erred (1) in considering his subjective

complaints of pain and (2) in the RFC determination. ECF No. 15, Pgs. 4-10. In response,

Defendant argues the ALJ did not err in any of her findings. ECF No. 18.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

                                                  4
Case 4:20-cv-04069-BAB Document 19               Filed 05/07/21 Page 5 of 5 PageID #: 1014



964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is supported by substantial evidence, and should be affirmed. A judgment

incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and

58.

       ENTERED this 7th day of May 2021.


                                                      Barry A. Bryant
                                                    /s/
                                                    HON. BARRY A. BRYANT
                                                    U.S. MAGISTRATE JUDGE



                                                5
